Citation Nr: 0628765	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-21 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to an increased rating for right shoulder, post 
operative rotator cuff repair with limited and painful motion 
(major), currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from February 1985 to July 
1996.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of  January 2002 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In March 2005 the Board remanded this matter for additional 
development.  Such has been completed and this matter is 
returned to the Board for further consideration.  


FINDINGS OF FACT

1.  The veteran's right shoulder disability shows no evidence 
of any ankylosis, nor of a fibrous union of the humerus; nor 
of recurrent dislocations with infrequent episodes and 
guarding of movement only at the shoulder level; nor of 
malunion of the humerus with moderate deformity of the arm; 
nor of motion limited to midway between the side and shoulder 
level. 

2.  Associated right arm neuropathy is shown to be equivalent 
to no more than mild incomplete paralysis of the radicular 
nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent 
disabling for a right shoulder disorder have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.41, 4.45, 4.71a, Diagnostic Codes 5201, 5202, 5203 
(2005).

2.  The criteria for a separate disability rating of 20 
percent but no more for right radicular neuropathy have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3,159, 3.321, 4.3, 4.7, 
4.14, 4.124a, Diagnostic Code 8510, 8511 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim for an increased 
rating was received in December 2001.  After denying an 
increased rating in January 2002, the RO provided initial 
notice of the provisions of the duty to assist as pertaining 
to entitlement to an increased initial rating in the June 
2003 letter, which included notice of the requirements to an 
increased rating, of the reasons for the denial of his claim, 
of his and VA's respective duties, and he was asked to 
provide information in his possession relevant to the claim.  
The duty to assist letter and another duty to assist letter 
issued by the AMC in April 2005 specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claims so that VA 
could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  VA records were obtained and associated 
with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes examination reports, and after this matter was 
remanded for additional development including multiple VA 
examinations of this claimed condition the most recent 
orthopedic, muscle, skin and neurological examination reports 
of March 2006 provides a current assessment of the veteran's 
condition based on examination of the veteran.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an earlier 
effective date.  However, since an increased rating is being 
denied for the right shoulder disorder, the failure to send 
such a letter is harmless error.  Regarding the grant of a 
separate rating for neurological manifestations from the 
right shoulder disorder, any notice deficiency will be 
addressed by the RO at the time the Board's decision is 
implemented.  Significantly, the veteran retains the right to 
appeal any effective date and rating assigned.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(harmless error).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2005) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2005) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2005).

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); see generally VAOPGCPREC 36-97.  The rating for an 
orthopedic disorder should reflect functional limitation 
which is due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part, which becomes painful on use, must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. § 
4.40 (2005).  The factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2005).  It is 
the intention of the VA Schedule for Rating Disabilities 
(Rating Schedule) to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 38 
C.F.R. § 4.59 (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
38 C.F.R. §§ 3.102, 4.3 (2005).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, for the major 
arm, limitation of motion at the shoulder level warrants a 20 
percent evaluation.  A limitation of motion midway between 
the side and the shoulder, warrants a 30 percent evaluation.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5202, (impairment of 
the humerus, major arm), a 30 percent evaluation is warranted 
for recurrent dislocations at the scapulohumeral joint, with 
infrequent episodes and guarding of movement only at the 
shoulder level; or malunion of the humerus with marked 
deformity of the arm or moderate deformity.  A 50 percent 
evaluation is warranted for a fibrous union of the humerus of 
the arm.  

As was noted in the Board's March 2005 remand order, separate 
ratings may be awarded for disability manifestations 
characterized by compensable symptomatology distinct and 
separate from that of other service-connected disabilities.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  As 
there is evidence of skin involvement with a surgical scar, 
the Board must consider whether a separate rating for the 
surgical scar is warranted under the criteria governing skin 
disorders.  

During the pendency of this appeal, regulatory changes 
amended the VA Rating Schedule, 38 C.F.R. Part 4, including 
the rating criteria applicable to skin disorders.  The 
revised regulations became effective on August 30, 2002. See 
67 Fed. Reg. 45,590 - 45,599 (July 31, 2002).  Among numerous 
changes made to 38 C.F.R. 
§ 4.118 under the rating criteria effective on August 30, 
2002 were diagnostic codes specific to acne (Diagnostic Code 
7828), disfigurement of the head, face or neck (Diagnostic 
Code 7800), disfigurement of areas other than the head, face, 
or neck (Diagnostic Codes 7801 and 7802), and scars that are 
unstable or painful, or otherwise limit motion (Diagnostic 
Codes 7803, 7804, and 7805).  These revised rating criteria 
are codified in 38 C.F.R. § 4.118 (2005).

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court has stated that when 
the Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice of the Board's action and an opportunity to 
submit additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's Rating 
Schedule.

Prior to August 30, 2002, scars, other than of the head, 
face, or neck and which are not the result of burns, were to 
be rated under Diagnostic Codes 7803 to 7805.  Under 
Diagnostic Code 7803, a 10 percent evaluation was assignable 
for scars, superficial, poorly nourished, with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 (prior 
to August 30, 2002).

Under Diagnostic Code 7804, a 10 percent evaluation was 
assignable for scars that were superficial, tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (prior to August 30, 2002).  The 10 
percent evaluation was to be assigned when the requirements 
were met even though the location may have been on the tip of 
a finger or toe, and the evaluation was not to exceed the 
amputation value for the limited involvement.  38 C.F.R. § 
4.118, Diagnostic Code 7804, Note (prior to August 30, 2002).  
Under Diagnostic Code 7805, other types of scars were to be 
rated based on limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to August 30, 
2002).

As of August 30, 2002, scars, other than of the head, face, 
or neck, are to be rated under Diagnostic Codes 7801 to 7805.  
Under Diagnostic Code 7801, which governs scars, other than 
the head, face, or neck, that are deep or cause limited 
motion, a 10 percent evaluation is assignable when the area 
or areas exceed six square inches (39 square centimeters).  A 
20 percent evaluation is assignable when the area or areas 
exceed 12 square inches (77 square centimeters).  38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2005).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 of this part.  A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801, Note (1), (2).

Under Diagnostic Code 7803, a 10 percent evaluation is 
assignable for scars that are superficial and unstable. 38 
C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7803, Note (1), (2).

Under Diagnostic Code 7804, a 10 percent evaluation is 
assignable for scars that are superficial and painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).  
A superficial scar is one not associated with underlying soft 
tissue damage. A 10 percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  (See 38 
C.F.R. § 4.68 of this part on the amputation rule.).  38 
C.F.R. § 4.118, Diagnostic Code 7804, Note (1), (2) (2005).

Under Diagnostic Code 7805, other types of scars will be 
rated based on limitation of function of affected part.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2005).

As with the scar, the Board must consider evaluating the 
neurological manifestations separately under 38 C.F.R. § 
4.124a, Diagnostic Codes 8510 or 8511 (2005), for rating 
upper and middle radicular group neuropathy, a 20 percent 
rating is warranted when the incomplete paralysis is mild, 30 
(minor) or 40 (major) percent when moderate, 40 (minor) or 50 
(major) percent when severe, and 60 (minor) and 70 (major) 
percent when there is complete paralysis.

Likewise the Board's March 2005 remand requested that any 
muscle injury residuals shown be considered.  However, as the 
March 2006 VA muscles examination found no muscle injury 
diagnosis, the criteria for muscle injury residuals is not 
for application in this matter.  

Service medical records revealed that the veteran, who is 
right handed, injured his right shoulder in July 1985 when he 
fell aboard ship in heavy seas and was assessed with a muscle 
strain of the right shoulder, later assessed as biceps 
tendonitis.  He was later treated for right shoulder problems 
beginning in June 1994, when he was diagnosed with rotator 
cuff tendonitis and possible glenoid labrum tear.  He 
continued to have this diagnosis in October 1995 and 
continued with right shoulder complaints in 1996.     
 
Service connection was granted for a right shoulder 
disability in February 2000 and a 20 percent rating was 
initially assigned.

The veteran filed his claim for an increased rating in 
January 2001.   
 
Among the records received in pertinent part with his claim, 
were VA records showing that the veteran underwent rotator 
cuff repair and distal clavicle resection in December 1999.  
He underwent physical therapy post surgery from December 1999 
through July 2000 for range of motion exercises and cuff 
strengthening.  He aggravated his shoulder at work in May 
2000 with complaints of decreased range of motion, decreased 
internal and external rotation and pain with resistance and 
joint line tenderness.  He was discharged from physical 
therapy in July 2000 because he did not meet all goals and 
still complained of right shoulder pain.  

In November 2000 he underwent a right shoulder arthroscopy 
and lysis of adhesions.  He again had physical therapy post 
surgery through December 2000.  He complained of pain in 
November 2000 while doing physical therapy exercises, but was 
able to increase range of motion with passive stretching.  
One December 2000 physical therapy note revealed that he had 
blacked out as the pain in his shoulder was severe.  His 
range of motion was 140-165 degrees flexion, 160-164 degrees 
abduction, 45-60 internal rotation and external rotation 
within normal limits.  He had pain during flexion and 
abduction isometrics and complaints of difficulty sleeping on 
his right shoulder.  He was instructed to use a pillow 
between his armpit/axillary region to reduce pain.  He missed 
over 3 consecutive appointments and was discharged from 
physical therapy in December 2000.  

VA treatment records from 2001 revealed that he had 
complaints of right shoulder pain in September 2001.  Prior 
to this he was seen for other medical problems with shoulder 
problems noted.  In September 2001 he still had slightly 
limited range of motion on the shoulder and complained that 
the last 2 weeks he had an electrical pain going down the 
arm.  His range of motion was 160 degrees flexion, 160 
degrees abduction, T8 degrees internal rotation and 45 
degrees external rotation.  The impression was right shoulder 
rotator cuff (RC) tenderness, status post repair and possible 
nerve impingement.  In November 2001 he reported for an 
electromyography (EMG) but could not tolerate it due to pain 
in the right upper extremity.  A December 2001 record 
revealed complaints of pain rated at 10/10 limiting motion in 
the right upper extremity; he was noted to be unable to 
complete an EMG a few weeks ago.  Another December 2001 
record speculated that he might have reflex sympathetic 
dystrophy (RSD) and diagnosed pain, right upper extremity, 
possible RSD.  

In January 2002, he complained of pain on the medial aspect 
of the elbow which radiated to the hand on the medial nerve 
distribution.  Physical examination revealed no deformity of 
the right shoulder and healed surgical scars.  He had the 
same range of motion as demonstrated in December 2001.  He 
had no weakness and his sensory was intact.  He had positive 
impingement sign and AC tenderness.  He had a positive Tinel 
at the cubital tunnel that reproduced pain on this hand.  The 
impression was right shoulder status post RC repair.  He had 
some residual impingement and did not want injections at this 
time.  Also diagnosed was right cubital tunnel syndrome; the 
presentation was unusual as the referred pain was the median 
nerve distribution.  He was referred to a hand clinic on a 
possible nerve transposition.  

In March 2002 he requested medical clearance from the right 
shoulder to get a job at a post office.  Also in March 2002 
he complained of pain in the right elbow diagnosed as 
extensor tendonitis and possible right cubital tunnel 
syndrome.  He was issued a right wrist splint for provisional 
diagnosis of synovitis and tenosynovitis.  An April 2002 
follow up revealed no right shoulder complaints except an 
occasional click.  There was no pain, no weakness.  He had 
been doing unrestricted lifting at the VA without any 
problems.  The impression was right shoulder doing well 
status post rotator cuff repair and distal clavicle 
resection.  There was X-ray evidence of distal clavicle 
resection.  His range of motion was 170 degrees flexion, 170 
degrees abduction, T11 degrees internal rotation and 60 
degrees external rotation.  In September 2002 he complained 
of pain and swelling in the right shoulder, with a history of 
surgical repairs of a RC tear.  He was doing well until 2 
weeks ago.  He denied any trauma.  His right hand hurt, with 
trouble gripping and the pain began in the shoulder.  He was 
assessed with pain/dysfunction of the right shoulder.  He was 
status post two operations for RC tear.  He was also 
diagnosed with right hand/arm problems probably connected 
with the above problem.  

In November 2002 the veteran's right shoulder was hurting for 
one month, his hand was swollen and got cold at times.  He 
had not been doing his maintenance rotator cuff strengthening 
program.  Physical examination revealed a full range of 
motion, his rotator cuff strength was 4+/5, supra spinatus 
5/5 on external and internal rotation.  The assessment was 
that the rotator cuff was intact, and subacromial bursitis.  
Treatment options were discussed and he was offered a 
diagnostic/therapeutic subacromial injection, which he 
refused at this time.  He was prescribed physical therapy for 
RC and anterior deltoid strengthening.  He understood that he 
needed to stay on lifelong RC maintenance program.  

VA treatment records from 2003 reveal that in April 2003 a 
history of surgeries was noted.  He had been doing well but 
was having some problems with pain like an electric shock and 
sometimes he felt the circulation going out of his hands.  He 
did not have the power in his hand that he had all the time.  
On grip test, he had a fairly good grip in both hands.  The 
treating physician thought he has a big keloid scar and he 
may have some scarring inside that may be squeezing the nerve 
close to the artery.  The doctor recommended physiotherapy 
and maybe some ultrasound, but not surgery at this time.  He 
was to be reevaluated in 4 months after physiotherapy.   In 
May 2003 an attending note revealed that the veteran 
complained of pain since the first surgery in 2000.  He had a 
tingling pain in the right hand and shoulder.  A history of 2 
courses of physical therapy did not help and his EMG had been 
negative.  He had a large scar on his shoulder, very painful 
with superficial palpation.  The assessment was pain in the 
right shoulder, numb in the right upper extremity.  Plans 
were for the veteran to undergo electromyography (EMG) and 
injection into the scar.  

The records up to this point do not reflect that a rating in 
excess of 20 percent is warranted based on orthopedic 
findings.  The evidence does not show loss of motion to 
midway between the side and shoulder level, nor of recurrent 
dislocations at the scapulohumeral joint, with infrequent 
episodes and guarding of movement only at the shoulder level; 
nor of malunion of the humerus with marked deformity of the 
arm or moderate deformity.  There was also no evidence of any 
ankylosis, nor of a fibrous union of the humerus, which would 
warrant a higher rating for orthopedic findings under the 
applicable Diagnostic Codes.  

The report of a June 2003 VA examination took note of his 
history of having injured his right shoulder in service in a 
fall aboard ship in a storm and sustaining a torn rotator 
cuff.  He had two surgeries for this.  He had developed pain 
in his right arm and a diagnosis of neuropathy was made with 
it having been originated as secondary to the trauma and 
surgery on his right shoulder.  Physical examination revealed 
a range of motion to be 160 degrees of extension and 
abduction of the right shoulder compared to a full 180 
degrees on the left.  He had an internal rotation of 90 
degrees, and external rotation of 170 degrees in both 
shoulders.  He had a marked keloid formation which was quite 
large at the crown of the right deltoid.  Palpation of this 
area caused a median nerve pathway of neuropathy into the 
right arm and hand.  There was no atrophy.  There was no 
weakness of the hand or extremity.  Extension with resistance 
caused some pain.  The diagnosis was marked capsulitis of the 
shoulder but a neuropathy of unknown explanation considering 
the location of the pathology of the shoulder and the nerve 
that was indicating as showing neuropathy which was the 
median nerve.  No instability was encountered.  The Deluca 
provisions applied in that the veteran does get episodes of 
pain and neuropathy, which causes him to have a reduction in 
function at the moment, but it passes very quickly.  Once 
again the examiner was unable to explain the distribution of 
his neuropathy in the shoulder and recommended the veteran be 
evaluated by a neurologist.  He was noted to work in supply 
and distribution.  

The report of a June 2003 VA examination obtained the 
veteran's verbal history of having injured his right shoulder 
in a fall and sustained a rotator cuff injury.  He indicated 
that he had undergone surgery twice, first in April 2000 and 
again in June 2001.  He stated that he has difficulty with 
full mobilization of the right shoulder due to pain.  
Physical examination revealed a keloid formation over the 
lateral aspect of the deltoid area.  He had positive Neer and 
Hawkins signs.  In testing the supraspinatus, infraspinatus 
and deltoid muscles, there was apparent weakness because of 
the exacerbation of pain when these muscles were tested.  
These muscles mobilized the shoulder girdle in abduction and 
external rotation.  The sensory examination was within normal 
limits.  The diagnosis was impingement syndrome of the right 
shoulder unlikely due to nerve damage.  

The findings from the June 2003 VA examination do not show 
loss of motion to midway between the side and shoulder level, 
nor of recurrent dislocations at the scapulohumeral joint, 
with infrequent episodes and guarding of movement only at the 
shoulder level; nor of malunion of the humerus with marked 
deformity of the arm or moderate deformity.  There was also 
no evidence of any ankylosis, nor of a fibrous union of the 
humerus, which would warrant a higher rating for orthopedic 
findings under the applicable Diagnostic Codes.  

A VA treatment record from July 2003 revealed that the 
veteran has been doing fairly well.  He had some electrical 
shock type sensations in his arm in the scar, which might be 
due to neuropathy.  He was advised to get a magnetic 
resonance imaging (MRI) of the shoulder by another doctor and 
this doctor agreed with the diagnosis and treatment plan of 
the other doctor.  The veteran was noted to be no show for 
physical therapy appointments in August and September 2003.  
A November 2003 MRI diagnosed a right posterior glenohumeral 
labral tear.  In December 2003 he was seen for his MRI 
results which showed a tear on the labrum of the right 
shoulder and plans were for him to have surgery.  In January 
2004 he was scheduled for a posterior glenoid labrum repair 
of the right shoulder and he was also to get an arthroscopy.  
This doctor agreed with the diagnosis and treatment plans of 
the other doctors.  

In February 2004, he underwent a right shoulder arthroscopy 
and right shoulder open capsulorrhaphy for anterior 
instability.  The diagnosis was right shoulder anterior 
instability, capsular insufficiency and redundancy.  Post 
surgery therapy was recommended by orthopedics for future 
follow up.  A few weeks post surgery in February 2004, he had 
no complaints and was doing well in a sling.  He was to be in 
a sling for another 3 weeks, then start physical therapy and 
return to work with light duty.  In March 2004, he was status 
post shoulder arthroscopy and was doing very well.  The 
incision was well-healed and he was advised to start a gentle 
range of motion exercise and return in one month.  

A March 2004 physical therapy record revealed the veteran was 
doing pretty well but his shoulder still felt tight.  The 
veteran tolerated his treatment session without difficulty 
and he seemed compliant with his treatment plan.  Plans were 
to continue with present treatment with range of motion 
strengthening and pain management.  Later in March 2004, he 
complained of still being unable to sleep at night.  He was 
having so much pain, it was terrible.  He tolerated his 
physical therapy session, his pain decreased to a minimum.  
He had no other complains except for being unable to sleep.  
His physical therapy sessions included scar tissue massage.  
When performing a myofascial release to the scar tissue and 
shoulder in a March 2004 record, a decrease in skin integrity 
was noted from the previous session.  A physical therapy note 
at the end of March 2004 revealed that the veteran was 
feeling a little better.  He was doing self massage and 
stretches.  His passive range of motion was 110 degrees of 
extension and 85 degrees of abduction of the right shoulder.  
He had an internal rotation of 20 degrees at 30 feet of 
abduction, and external rotation of 10 degrees at 30 feet of 
abduction.  He didn't want iontophoresis as he felt it was 
not making him better.  His scar tissue was improving due to 
pink color and decreased skin integrity, except in axillary 
where the improvements are slow.  He was able to do overhead 
pulleys with minor discomfort.  He had a decrease in skin 
integrity noted from previous session.  

An April 2004 physical therapy record revealed the veteran 
complained of still having a lot of pain in the right 
shoulder.  His pain level was said to come and go, but on 
this day was about 5/10 at a level of pain.  He had about 4 
to 6 hours of pain relief after treatment sessions.  He had 
some winging of scapula and additional stabilizing exercises 
would be added.  Another April 2004 note revealed that he 
complained of increased muscle spasms along the right upper 
trapezius and some mild headaches.  An April 2004 orthopedic 
follow up revealed the scar and wound were well-healed and he 
had fairly good motion but he was still going to physical 
therapy and then follow up in 3 months to see how much motion 
he has.  He continued with physical therapy through April 
2004 and still had complaints of pain with relief after 
treatment sessions lasting a few hours.  He complained that 
his scapular gets stuck when he performs his range of motion 
exercises.  He had winging of the scapula and prominent 
muscle spasms along the right upper trapezius and tightness 
along the pectoris major muscle.  Another April 2004 record 
revealed complaints of weakness of the shoulder when he tried 
to increase his level of activity at home.  His passive range 
of motion was 110 degrees of extension, 95 degrees abduction 
of the right shoulder.  He had an internal rotation of 35 
degrees, and external rotation of 25 degrees in the right 
shoulder.  His pain was at a level of 3/10.  He still 
complained in April 2004 that the iontophoresis did not help 
with pain.  He still had intermittent shooting pain down his 
arm and right shoulder.  However, he continued to make gains 
with his range of motion through physical therapy.  He missed 
a number of appointments in May 2004 and a physical therapy 
note from that month revealed that he performed all his 
exercises safely even though he improved with range of 
motion, he still had prominent pain in his right shoulder, 
with some scar tissue and winging of the scapula.  He had 
ordered the appropriate equipment for his home exercise 
program and was discharged from physical therapy.  

In June 2004 the veteran was seen for complaints of right 
sided shoulder pain that began suddenly for him while 
watching TV.  He was evaluated by the emergency room.  After 
evaluation he was assessed with myofascial pain.  An August 
2004 routing appointment noted complaints of pain in the 
right shoulder.  He'd had an acute episode in June 2004 that 
necessitated a visit to the emergency.  He never got a follow 
up appointment as had been ordered the past year.  Plans were 
for an orthopedic consult for his shoulder.  In March 2005 he 
was seen for complaints of pain in the right shoulder.  He 
said that it was in the shoulder all the time and was worse 
in the morning.  At the time of this visit his pain was at a 
level of 6/10.  A history of 3 surgeries was noted.  He 
complained of pain when his arm was abducted or elevated 
moderately.  He denied taking pain medications.  Plans were 
to consult with another doctor for treatment and evaluation.  
A March 2005 orthopedic consultation gave a provisional 
diagnosis of "frozen shoulder."  He complained of chronic 
pain and frozen shoulder status post surgery times three.  

The records up to this point do not reflect that a rating in 
excess of 20 percent is warranted based on orthopedic 
findings.  The evidence does not show loss of motion to 
midway between the side and shoulder level, nor of recurrent 
dislocations at the scapulohumeral joint, with infrequent 
episodes and guarding of movement only at the shoulder level; 
nor of malunion of the humerus with marked deformity of the 
arm or moderate deformity.  There was also no evidence of any 
ankylosis, nor of a fibrous union of the humerus, which would 
warrant a higher rating for orthopedic findings under the 
applicable Diagnostic Codes.  

The report of a March 2006 VA examination includes a claims 
file review, with a history of a right shoulder injury in 
1985 given, with the shoulder progressively worsening since 
the onset.  The veteran treated with medication.  He had a 
history of surgery in 1996, right RTC repair and distal 
clavicle resection.  In 2000 he underwent a right shoulder 
arthroscopy and lysis of adhesions.  Examination of the right 
shoulder joint symptoms revealed no deformity, giveaway or 
instability.  He did have pain, stiffness and weakness.  
There were no episodes of dislocation or of subluxation or 
locking.  He did have repeated episodes of effusion.  His 
condition affected his right shoulder range of motion and 
there were flare-ups of joint disease, classified as severe 
and of daily frequency.  He indicated that he took 5 sick 
days in the past 12 months for flare-ups of his shoulder.  
The duration of the flare-ups lasted 1/2 day.  He had symptoms 
of inflammation, warmth, redness, swelling and tenderness.  
Examination of the range of motion failed to reveal a 
limitation of motion midway between the side and shoulder 
level that would warrant a higher evaluation for his major 
arm.  His flexion was 90 degrees, abduction was 70 degrees, 
external rotation was 40 degrees and internal rotation was 30 
degrees.  There was pain at the far end of all the ranges.  
There was no limitation of motion on repetitive use.  The 
examiner could not determine any additional limitation of 
motion during flare ups without resort to speculation.  There 
was loss of bone, but no extent of loss was indicated.  There 
were no recurrent dislocations, ankylosis or inflammatory 
arthritis.  Thus a higher rating under Diagnostic Code 5202 
for recurrent dislocation or under Diagnostic Code 5200 for 
ankylosis of the scapulohumeral articulation would not be for 
application in this case.  The joint condition was summarized 
as painful motion, guarding of movement.  The MRI showed a 
metallic artifact from a prior surgery, no definite tear of 
the rotator cuff, status post AC decompression, no labral 
tear or detachment.  The diagnosis was right shoulder 
arthrofibrosis status pos capsular shift.  There was no 
significant effect on occupational activities.  There was a 
moderate effect on activities of daily living such as doing 
chores, and mild effect on bathing and dressing.  The 
shoulder problem was said to prevent exercise.  

The report of a March 2006 VA muscle examination revealed 
that he underwent physical therapy after the last surgery two 
times a week.  He said he stopped because he developed more 
pain.  He had a history of an injury of rotator cuff tear due 
to force.  There was no history of a through and through 
injury or infection.  There was associated neurological, 
bone, vascular or other injury, the nature of which was 
referred to the neurological examination.  There were no 
flare ups of muscle injury residuals.  He had current 
symptoms of pain, weakness and increased fatigability.  There 
were no other symptoms.  There was no atrophy or loss of deep 
fascia or muscle substance.  There was no intramuscular 
scarring.  His muscle function was normal in terms of 
comfort, endurance and strength to perform activities of 
daily living.  There were no residuals of nerve damage, 
tendon damage or bone damage.  There was no loss of motion of 
any joint by a muscle disease or injury.  There was no muscle 
that was injured, destroyed or traversed.  The summary was of 
no muscle diagnosis.  There was apparent weakness of the 
right upper extremity due to pain while lifting 25 pounds or 
more.  Problems associated with the diagnosis was weakness of 
the right upper extremity.  Occupationally he had problems 
lifting more than 25 pounds.  

The report of a March 2006 neurological examination revealed 
numbness of the right upper extremity when he reaches over 
his back, his head or for the phone.  The numbness lasted 1 
hour and was accompanied by hand weakness.  He sometimes 
needed help putting on a shirt or washing his back.  He could 
not move heavy furniture.  He avoided grocery shopping to 
avoid pain.  He did not jog anymore due to shoulder pain.  He 
had no history of CNS trauma or neoplasm.  His physical 
examination revealed normal cranial nerves findings.  Motor 
examination revealed normal strength, but abnormal muscle 
tone with right biceps decreased.  He had normal muscle bulk.  
His sensory examination was all normal to light touch, 
pinprick, vibration, position sense.  He had normal reflexes, 
normal cerbellar examination and no choreas or carotid 
bruits.  His November 2005 EMG of the right upper extremity 
was normal.  The diagnosis was numbness right upper extremity 
which was at least as likely as not related to his right 
shoulder surgery.  There were no significant occupational 
effects.  There was no effect on activities of daily living.  

The report of a March 2006 VA examination of the right 
shoulder scar noted its etiology from surgery.  There was no 
pain, and no breakdown.  It was located at the anterior 
glenohumeral joint.  The maximum width was 0.3 and maximum 
length was 13 centimeters.  There was no tenderness on 
palpation, no inflammation.  There was elevation of the scar.  
There was no edema, ulceration or breakdown.  There was 
keloid formation.  There was no depression or adherence.  The 
size of the abnormal skin was 0.3 by 4.5 centimeters.  The 
color was darker than normal.  There was no underlying tissue 
loss and no loss of motion attributable to the scar.  The 
diagnosis was surgical scar of the right shoulder.  

As with earlier evidence, the findings from the March 2006 VA 
examination does not reflect that a rating in excess of 20 
percent is warranted based on loss of motion, as his range of 
motion is not shown to be limited midway between the side and 
shoulder level.  There was also no evidence of any ankylosis, 
nor of a fibrous union of the humerus, nor of malunion of the 
humerus with marked deformity of the arm or moderate 
deformity, nor of frequent episodes of dislocation shown.  
Thus based on orthopedic findings, a rating in excess of 20 
disabling is not shown to be warranted for the right shoulder 
disability.  

Regarding the skin manifestations, the Board notes that 
following his February 2004 surgery and subsequent physical 
therapy that included scar massage, the scar appeared to 
improve and by the time of the March 2006 VA scar 
examination, there was no pain or breakdown noted in the 
scar, thus it was not tender and painful.  The scar, which is 
not on the head, face or neck also did not exceed 39 
centimeters (6 inches).  Thus a separate compensable rating 
is not shown to be warranted for the scar under any of the 
applicable rating criteria for skin disorders.    

Regarding neurological manifestations, the record does 
reflect that a separate neuropathy attributable to the right 
shoulder disorder has been described as resembling an 
electric shock going down the right arm to the hand.  After 
the February 2004 surgery and subsequent physical therapy, 
the neuropathy complaints seemed to improve, although he 
still complained of intermittent shooting pain down the right 
arm.  Some complaints were still shown in the March 2006 VA 
neurological examination, in which he still reported numbness 
of the right arm, when doing certain reaching movements.  
Thus the findings from the VA records and the March 2006 
examination are consistent with a mild neuropathy of the 
upper radicular group.  Thus a separate 20 percent rating is 
warranted for his neurological manifestations as per Esteban, 
supra.  However there is no evidence of a moderate 
neuropathy; the March 2006 neurological examination revealed 
that a November 2005 EMG was normal, as were his sensory and 
reflexive findings on this examination.  

Regarding muscle injury, as pointed out earlier, the March 
2006 VA muscle examination diagnosed no muscle injury or 
pathology, thus consideration of the shoulder disorder under 
the criteria for muscle injuries is not applicable.  

In conclusion, the Board has considered the applicability of 
the doctrine of reasonable doubt under 38 U.S.C.A. § 5107(b) 
in connection with the veteran's claim and finds that the 
preponderance of the evidence is against a rating in excess 
of 20 percent for orthopedic findings of the right shoulder 
disability.  A separate 20 percent rating is warranted for 
neurological findings consistent with a mild radiculopathy of 
the upper radicular group.  The Board has also reviewed the 
record under the provisions of 38 C.F.R. § 3.321.  The Board 
concludes that there is no evidence warranting further action 
on this question.  There is no evidence demonstrating that 
the service-connected right shoulder disability markedly 
interferes with employment.  There is no evidence that the 
veteran has been hospitalized or has required frequent 
treatment due to the service-connected right shoulder 
disability.  


ORDER

A rating in excess of 20 percent for a right shoulder 
disorder is denied.

A separate 20 percent rating is granted for right arm 
neuropathy, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


